DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 67-80 and 87 are pending. Claims 67 and 75 are amended. Claim 87 is newly added. No new subject matter is found. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 05/11/2021 is acknowledged.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Allowable Subject Matter
5.	Claim 67-80 and 87 allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Multiple dressing negative pressure wound therapy systems like Locke et al. (US 20130144227 A1) teaches a negative pressure therapy apparatus comprising (see Abstract): a negative pressure source (350) configured to couple via a plurality of fluid flow paths (326, 374 
However, Locke et al. fails to teach a pressure sensor configured to measure a combined pressure in the plurality of fluid flow paths. The pressure sensor (332, as in Locke et al.) is only configured to measure each fluid flow path in sequence and not a combined pressure or total of all of the pressures of each fluid flow path (see Paragraph [0096]); Locke et al. also fails to teach based at least in part on a second pressure data received from the pressure sensor, identifying at least one fluid flow path of the plurality of fluid flow paths that is associated with the blockage condition, wherein the second pressure data is measured when at least one of the first valve or the second valve is closed. Locke does not explicitly go into detail about when the first or second data points are captured/receive by the controller with respect to the valves being open or closed. Therefore these combinations would be considered allowable. There is no prior art that read on all of the limitations of claim 67. Claims 68-80 and 87 would be allowable for depending on claim 67. 
Hall et al. (US 20120123358 A1) teaches a negative pressure therapy apparatus (see Abstract) comprising: a negative pressure source (124) configured to couple via a plurality of fluid flow paths (conduit (122)) to a plurality of wound dressings (105) and provide negative pressure to the plurality of wound dressings (see Paragraph [0025]), the plurality of fluid flow paths comprising: a first fluid flow path (see Figure 1) configured to fluidically connect a first wound dressing to the negative pressure source (see Figure 1), the first fluid flow path including a first valve (each of the plurality of pressure management devices (128), a pressure regulating valve (182), see Paragraph [0037]) wherein when open, the first valve allows passage of fluid 
However, Hall et al. fails to teach a single pressure sensor configured to measure a combined pressure in the plurality of fluid flow paths. Hall teaches multiple pressure sensors (128) and not a sole pressure sensor that can take a combined pressure measurement of all of the fluid flow paths. Hall et al. also fails to explicitly disclose based at least in part on a second pressure data received from the pressure sensor, identifying at least one fluid flow path of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/E.R./ (6/25/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        25 June 2021